Title: [Diary entry: 17 October 1781]
From: Washington, George
To: 

17th. The French opened another Battery of four 24s. & two 16s. and a Morter Battery of 10 Morters and two Hawitzers. The American grand Battery consisting of 12 twenty fours and Eighteen prs.—4 Morters and two Hawitzers. About ten Oclock the Enemy beat a parley and Lord Cornwallis proposed a cessation of Hostilities for 24 hours, that Commissioners might meet at the house of a Mr. Moore (in the rear of our first parallel) to settle terms for the surrender of the Posts

of York and Gloucester. To this he was answered, that a desire to spare the further effusion of Blood would readily incline me to treat of the surrender of the above Posts but previous to the meeting of Commissioners I wished to have his proposals in writing and for this purpose would grant a cessation of hostilities two hours—Within which time he sent out A letter with such proposals (tho’ some of them were inadmissable) as led me to believe that there would be no great difficulty in fixing the terms. Accordingly hostilities were suspended for the Night & I proposed my own terms to which if he agreed Commissioners were to meet to digest them into form.